Case 1:18-cr-00567-VSB Document 164 Filed 01/16/20 Page 1 of 7

Mary Manning Matthews
10462 Old Lake Shore Rd.
Irving, N.Y. 14081
mmmbeachhouse@gmail.com
4/11/2020

Hon. Vernon S. Broderick

United States District Judge

United States District Court

Southern District of New York Thurgood Marshall U.S. Courthouse
40 Foley Square

New York, N.Y. 106007

RE: U.S. V. Christopher C. Collins
18 Cr.
567

Dear Hon. Vernon S. Broderick:

I'm imploring you to please read this letter believing it is written with the sincerest intentions. |
am a long-time personal friend of the Collins family. As well as a resident of the 27" district. Having
an inside perspective | cannot believe what | am reading & hearing. Virtual strangers, some even
politically motivated weighing in on their future and life’s. Mrs. Mary Sue Collins is my best friend.
She has been my friend for 40+ yrs. | was there when they met. | was her Matron of Honor. She was
mine. { gave her bridal shower, she mine. As well as our baby showers. Even as her life became
more prominent and affluent, she never treated me any different. | do not have their wealth but we
continued our friendship over the years.

Relevant here is two days in particular when we met for lunch and girls day shopping. Two such
days at Walden Gallery Mall Cheektowaga, N.Y., | had conversations with Mary Sue, as she is known
to me. PRIOR TO ALL THIS Insider trading allegations. The first relevant time innate
immunotherapeutics came up | was sitting across from her in a luncheon booth. She told me her
husband Chris “was floating on air “because he was involved with this Australian Biotech company
and going to save the world or cure it. | laughed. | questioned why that company? The facts are
Chris was not a corporate raider. He thrived on taking the smaller, local companies in financial
trouble, investing his money in them and rebuilding. (Please look at his record of investments,
Buffalo China for example the facts of ALL his investments speak for themselves. He got into the
new wave biotech with Zepto Matrix). But, she had never seen him this elated. He said he is going
to find a cure for multiple sclerosis! So elated that he was glowing when he met people out

 
Case 1:18-cr-00567-VSB Document 164 Filed 01/16/20 Page 2 of 7
Hon. Vernon S. Broderick
1/11/2020
Page 2

sociaily, and even at Washington functions. He was going to put his money to really help! | thought
at the time that it was extremely optimistic to say the least, who would have that kind of
confidence, that they could actually find THE CURE! Then | thought knowing Chris he would. | felt a
little skeptical but | thought what a miracle it would be... maybe if they even found..just a piece of
the puzzle! | said what if they don’t? Mary said CHRIS was willing to take a PERSONAL hit and lose
his own money to try to find a cure. Yes, she said that. 1 asked Mary Sue for more details about the
stock and she told me to “Google it”, she made a circle sign with her hand, “that’s what we tell
everyone.” Her words. | thought what if they don’t find the cure. She said this company had all this
new technology, they had other things in the works. She said they were looking at other cures. She
mentioned the word “Cancer”. She said Chris, she, and daughter Caitlin did not want to sell the
stock because they thought they wanted to help be a part of finding a medical cure. What a
wonderful thing to do. | said, oh my God wouldn’t that be a miracle! | aiso thought Innate must have
done some selling job, especially to Chris. Mary Sue & family clearly thought if the stock had any
setbacks that they were so technologically advanced they were going to find something. She said,
Cameron was more skeptical and was not fond of the stock. I’m not positive but | got the impression
Chris bought it for him. | ASKED HER WHY Cameron wouldn't want to be part of a cure, like her and
Caitlin? She told me he was more skeptical he did not believe the stack would deliver everything
they were promising. He was going to sell it. At that moment a part of me wished | had the money
to buy some Innate. | didn’t have that kind of money. She knows that.

The second relevant conversation was during another such lunch. | met Mary Sue. During lunch
her cell phone rang. It was Chris calling from Washington. Clearly, something was wrong. My first
thought was there another threat against him or the congressman? | believe they had received
some threats. {Also | believe there were threats made at a congress baseball game?) No, that was
not it but, something was very wrong, she could hear it in his voice. He had been fioating on air now
he was devastated. But he would not say why! | could only hear Mary’s side of the conversation.
Chris said he was trying to get a hold of Cameron and he wasn’t answering. Something was going
wrong with the condo purchase/deal. Cameron was engaged they had found their dream home, but
they were going to lose it. Were the sellers backing out, agent saying something? Mary didn’t
seem to know. Chris wanted Mary to call Cameron, because he wasn’t getting through and tel! him
he was going to lose the condo. Cameron really wanted this for his bride. To start out their life
together. Couldn’t Chris just loan Cameron the money? Because there was some urgency. No the
deal all along was Cameron had to choose between his stock money or the condo. Chris wanted to
teach him some responsibility. He could not have it both ways. Mary said “He won't know what
stock to sell. He doesn’t know about stocks. “ Chris was going to have to talk to Cameron himself
and relay whatever was going on. Mary said she didn’t know what was going on, but Cameron was
to get Lauren, and drive to the BANK right away and get the deposit in for the condo. ASAP, Mary
actually said, “My boy scout son does not know what he is doing when it comes to the stocks. “ |

 
Case 1:18-cr-00567-VSB Document 164 Filed 01/16/20 Page 3 of 7
Hon. Vernon S. Broderick
1/11/2020
Page 3

thought it was kind of funny that she referred to her son that way. As the boy scout, but he truly is.
Mary told me the plan was all along that Cameron was to sell his stock.

Your Honor | believe Chris Collins is a man who chose to be a Congressman. He chose to be on
the economic & environmental commission because he thought he was going to do something
worthwhile, give back to the peopie. He has been fighting for all of us. But, of course that is never
publicized. He is a man that genuinely cares about his constituents, the people where he lives,
views the people in his district as his neighbors, will invest his own money to help company’s and
the people behind them, believes he can find cures and ultimately loves his family. You also have in
your trusted hands the future of a young man that was listening to his father. | don’t believe
Cameron had any understanding of the cause and effect of his actions. There was clearly no intent
to cause any harm to others. | really believe he did not fully comprehend what he was doing. He
was confused at the time. He would not have done anything to cause any harm to anyone! Ever! He
was caught up in the worst possible scenario in the worst timing and circumstances.

Sincerely,

Mary M,. Matthews

 
Case 1:18-cr-00567-VSB Document 164 Filed 01/16/20 Page 4 of 7

Honorable Judge Vernon Broderick January 11,2020
40 Foley Sq
New York, New York 10007

Dear Sir

We are writing to express our concern that Chris Collins should not receive mercy
at his sentencing.

It is very concerning that as a public official he broke the law and
possibly used his influence to enhance his position in our government.

His recent action, as reported on our local news station, of giving himself 100000+
his campaign money and not returning it to the donors, suggests his ongoing greed and
disrespect of his constituents.

We live in the 27th congressional district. We have been without representation

since he resigned from congress, actually during his service as it was reported
in the news he would only meet with donors, no town hall meetings.

Martha Stewart received a year in jail for insider trading. What Chris Collins
did was worse as he was suppose to be a trusted state congressmen. He should not get
special treatment.

So this

John Sparli i

es not come across as political, | am a republican.

    
 

a

“Ho

?
Case 1:18-cr-00567-VSB Document 164 Filed 01/16/20 Page 5 of 7

ANNETTE M. HARDING

   

January 13, 2020

The Hon. Vernon Broderick

U. S. District Judge

Thurgood Marshail U, S. Courthouse
40 Foley Square

New York, NY 10007

RE: Sentencing of Christopher Collins
Dear Judge Broderick:

Please take my concerns under regard in respect to the sentencing of Christopher Collins, former
congressman from the 27" Congressional District.

It is my understanding that he could get between 46 and 57 months in prison, due to federal sentencing
guidelines, unless Your Honor issues a sentence outside that range. lam requesting the maximum

sentence for Christopher Collins that can be issued.

My reasons for requesting a maximum sentence are:

—

He admitted that he passed insider info about a drug trial to his son, Cameron.

2. This allowed his son and himself to save thousands of dollars.

It also allowed others to dump stock, saving themselves money that we, as investors,

cannot legally do and shouldn’t legally be able to do, based on insider information.

4, No congressman, who took an oath for his office, should be allowed to get away with
such a heinous act with a liberal sentence of 46 to 57 months in prison.

5. Ifhe gets a lenient sentence, it sets a precedent for other politicians to risk doing the same

crime.

w

Thank you for your consideration of my request.

Very truly yours,

hrpettec Wt, Matatoing

ANNETTE M. HARDING
Attorney and Counselor at Law
ah
Case 1:18-cr-00567-VSB Document 164 Filed 01/16/20 Page 6 of 7

HURWITZ, WHITCHER & MOLLOY

Attorneys At Law

Melvyn L. Hurwitz P| Karen L. Moore
Michael J. Whitcher Susan O’Donnell
Kathleen A. Molloy Patricia Hagerty
Karen Hurwitz Small Catherine A. Maser
Samuel S. Feuerstein Linda M. Kirkpatrick
Attomeys Marrena Miserendino
Melissa Ridley

Legal Assistants
January 13, 2020

Honorable Vernon S, Broderick
Thurgood Marshall

United States Courthouse

40 Foley Square

New York, NY 10007

Dear Judge Broderick,

| am an attorney who has represented claimants before the New York State Worker's
Compensation Board for more than twenty years. When Chris Collins became the Erie County
Executive, he implemented a new policy where County employees receiving workers
compensation benefits would no longer receive their indemnity benefits via mail, Letters were
sent to injured workers telling them that they were required to personally pick up their
payments bi-weekly on the fourteenth floor of the Rath Building in downtown Buffalo where
they would be questioned about their ability to perform light work.

The procedure circumvented Judges at the Worker’s Compensation Boa rd, who had already
made determinations of individuals’ eligibility for and amount of benefits. The Collins changes
weren’t really about getting people back to work, they were intended to bully, grossly
inconvenience and humiliate the very people the Worker’s Compensation Law seeks to protect.
In one example, a client living in Batavia, New York who had undergone 7 surgeries related to
his work injury received the letter. He was obviously in no condition to make a two hour round
trip drive every other week, including. during the harshest conditions of Buffalo winters, to
personally pick up benefits that he was already awarded.

Ultimately, the Collins policy was challenged and the Workers Compensation Board, ina
unanimous 12-0 Full Board Decision, found that it violated the spirit and intent of the Workers
Compensation Law. The County/self-insured employer was directed to make all workers
compensation payments by mailing a check to the claimant's place of residence or by direct
deposit.

Also as Erie County.Executive, Collins shut down vita! health clinics in Buffalo’s poorest
communities (later renovated and reopened when he lost re- -election) and made budget cuts
{some later reversed) to the Buffalo and Erie County Public Library system, a critical community
asset t hold dear.

> ati he urity Disability and Personal Injury Claims

 
Case 1:18-cr-00567-VSB Document 164 Filed 01/16/20 Page 7 of 7

HURWITZ, WHITCHER & MOLLOY

Melvyn L. Hurwitz
Michael J. Whitcher
Kathleen A. Molloy

Attorneys At Law

Karen L. Moore
Susan O’ Donnell
Patricia Hagerty

Catherine A. Maser
Linda M. Kirkpatrick
Attorneys Marrena Miserendino

Melissa Ridley

Legal Assistants

Karen Hurwitz Small
Samuel S, Feuerstein

Page ~2-

My family and I live in NY-27 where Collins improperly used his public office to benefit himself
and other investors and where he repeatedly refused to hold a Town Hall meeting to hear from
his constituents, yet sold access to himself at thousand dollar VIP Receptions at a local country
club. Even after he was indicted on federal charges in 2018, Collins lied to the public about his
innocence while staying on the ballot in the 2018 congressional election — a move planned to
prevent the seat from flipping to his Democratic opponent. Less than one year after narrowly
winning, he plead guilty and resigned his seat leaving the voters of NY-27 without any,
representation in Congress at all.

These actions do not demonstrate good character of somebody looking out for all of the peopie

he represented. Instead they depict his arrogance, and his selfishness. They represent
somebody committed to the wealthiest of his cronies, instead of those that needed his help the

most.

Please sentence Chris Collins to the maximum jail time making a strong statement to the people
of WNY and beyond, that nobody is above the law.

Respectfully submitted,

Very truly yours,
Hurwitz, Whitcher & Molloy

14 \ oe \
CU DAA

Karen H. Small

By

.

ars ion, Social Security Disability and Personal Injury Claims

 
